          Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 1 of 51



1                                                                 The Honorable Robert S. Lasnik

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
9                                        AT SEATTLE

10
     PAUL O'BEIRNE, an individual,
11                                                   No. 2:15-cv-01330-RSL
                               Plaintiff,
12                                                   DECLARATION OF JOHN
              v.                                     JAMNBACK IN SUPPORT OF
13                                                   PLAINTIFF PAUL O’BEIRNE’S
     TROY STAFFORD, an individual,                   MOTION TO COMPEL
14
                               Defendant.
15

16           John H. Jamnback declares as follows:
17           1.      I am a member of Yarmuth Wilsdon PLLC, counsel for plaintiff Paul
18   O’Beirne (“O’Beirne”) in the above-captioned lawsuit. I make this declaration upon
19   personal knowledge and, if called to testify, could and would testify competently to the
20   facts set forth herein.
21           2.      On December 13, 2016, this Court entered default judgment against Troy
22   Stafford (“Stafford”) and in favor of O’Beirne in the amount of $1,932,500.00, plus post
23   judgment interest.
24           3.      Thereafter, on January 3, 2017, my firm served Stafford by email with a
25   prevailing party bill of costs for the case and supporting declaration at Stafford’s email
26


     DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
     O’BEIRNE’S MOTION TO COMPEL                                            1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 1                                           SEATTLE W ASHINGTON 98101
                                                                             T 206.516.3800 F 206.516.3888
          Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 2 of 51



1    addresses troy@gscapital.us and tstafford4@icloud.com. A true copy of this email is

2    attached hereto as Exhibit 1.

3            4.      Stafford responded by email on January 3, 2017 from his

4    tstafford4@icloud.com email account claiming that he was in bankruptcy. A true copy of

5    this email is attached hereto as Exhibit 2.

6            5.      My law partner Jeremy Roller responded to Stafford by email and requested

7    information concerning the purported bankruptcy. A true copy of this email is attached

8    hereto as Exhibit 3. Stafford did not respond to this request. A PACER search by our

9    paralegal did not locate any active bankruptcy case for Stafford.

10           6.      On April 26, 2017, I requested paralegal Mike Houck to run a follow-up

11   PACER search to confirm that Stafford had not filed for bankruptcy. The PACER search

12   did not locate any active bankruptcy case for Stafford.

13           7.      After obtaining the PACER search results, I sent a letter to Stafford dated

14   April 26, 2017 demanding payment of the judgment and, alternatively, requesting dates for

15   Stafford’s deposition. A true copy of the letter is attached hereto as Exhibit 4. Stafford did

16   not respond to the letter.

17           8.      In or around June 2017, Plaintiff hired an investigative firm to attempt to

18   locate and serve Stafford with a deposition notice. That process continued over

19   approximately 9 months and was unsuccessful.

20           9.      In June 2018, Plaintiff hire a second investigative firm to attempt to locate

21   and serve Stafford. After several months, the investigator located and served both Troy

22   Stafford and his wife Xochitl Stafford with deposition notices and subpoenas on September

23   17, 2018. True copies of these documents are attached hereto as Exhibits 5 & 6.

24           10.     On October 1, 2018, I received a faxed document purportedly from Stafford

25   entitled “Response to Subpoena.” A true copy of the document is attached hereto as

26   Exhibit 7.


     DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
     O’BEIRNE’S MOTION TO COMPEL                                            1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 2                                           SEATTLE W ASHINGTON 98101
                                                                             T 206.516.3800 F 206.516.3888
          Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 3 of 51



1            11.    On October 2, 2018, I replied to Stafford’s “Response to Subpoena” with a

2    letter. I offered to reschedule the depositions if he and his wife were not available on the

3    noticed date. A true copy of the letter is attached hereto as Exhibit 8. In addition to his

4    email and mailing addresses that we had, I had my letter faxed to the number he had used to

5    send me his “Response to Subpoena.”

6            12.    Stafford did not reply to my October 2, 2018 letter nor contact me to

7    reschedule the depositions.

8            13.    I traveled to Phoenix, Arizona for the depositions scheduled for October 23,

9    2018.

10           14.    Troy Stafford’s deposition was noticed for 9:00 a.m. When he did not

11   appear, I went on the record at approximately 9:15 a.m. and created a statement of non-

12   appearance, a true copy of which is attached hereto as Exhibit 9.

13           15.    Xochitl Stafford’s deposition was noticed for 2:00 p.m. When she did not

14   appear, I went on the record at approximately 2:15 p.m. and created a statement of non-

15   appearance, a true copy of which is attached hereto as Exhibit 10.

16           16. I remained at the deposition site until approximately 4:00 p.m. Neither

17   deponent appeared or contacted me.

18           17.    On December 12, 2018, I wrote a letter to Stafford requesting a telephonic

19   discovery conference for December 17 or 18, 2018 to address the issue of his non-

20   appearance. A true copy of the letter is attached hereto as Exhibit 11.

21           18.     Stafford has not responded to my December 12, 2018 letter requesting a

22   telephonic discovery conference. Accordingly, I was unable to confer with him regarding

23   this discovery issue as required by LCR 37(a)(1).

24

25

26


     DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
     O’BEIRNE’S MOTION TO COMPEL                                            1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 3                                           SEATTLE W ASHINGTON 98101
                                                                             T 206.516.3800 F 206.516.3888
        Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 4 of 51



1         I declare under penalty of perjury that the foregoing is true and correct.

2

3         DATED December 20, 2018.

4
                                                        /s/ John H. Jamnback
5                                                       John H. Jamnback
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
     O’BEIRNE’S MOTION TO COMPEL                                         1420 FIFTH AVENUE, SUITE 1400
     NO. 2:15-cv-01330-RSL – Page 4                                        SEATTLE W ASHINGTON 98101
                                                                          T 206.516.3800 F 206.516.3888
                 Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 5 of 51


                                         CERTIFICATE OF SERVICE
1

2                   I hereby certify that on this date, I placed in the U.S. Mail, postage prepaid, a copy

3         of the foregoing document addressed to the following:

4         Troy Stafford                                      Troy Stafford
          9439 E. Trailside View                             15560 N. Frank Lloyd Wright Blvd.
5         Scottsdale, AZ 85255                               Suite B4-299
                                                             Scottsdale, AZ 85260
6

7                   I also emailed the foregoing document to the following email addresses:
8         tstafford4@icloud.com
9         troy@gscapital.us
10

11                  I declare under penalty of perjury under the laws of the State of Washington that the
12        foregoing is true and correct.
13                  DATED: December 20, 2018 at Seattle, Washington.
14                                                        /s/ Sue Stephens
                                                          Sue Stephens, Legal Assistant
15

16

17

18

19

20

21

22

23

24

25

26


          DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
          O’BEIRNE’S MOTION TO COMPEL                                              1420 FIFTH AVENUE, SUITE 1400
          NO. 2:15-cv-01330-RSL – Page 5                                             SEATTLE W ASHINGTON 98101
                                                                                    T 206.516.3800 F 206.516.3888

     735.01 qg141502 12/19/18
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 6 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 6
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 7 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 7
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 8 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 8
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 9 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 9
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 10 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 10
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 11 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 11
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 12 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 12
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 13 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 13
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 14 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 14
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 15 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 15
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 16 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 16
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 17 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 17
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 18 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 18
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 19 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 19
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 20 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 20
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 21 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 21
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 22 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 22
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 23 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 23
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 24 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 24
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 25 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 25
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 26 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 26
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 27 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 27
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 28 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 28
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 29 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 29
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 30 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 30
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 31 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 31
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 32 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 32
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 33 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 33
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 34 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 34
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 35 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 35
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 36 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 36
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 37 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 37
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 38 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 38
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 39 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 39
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 40 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 40
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 41 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 41
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 42 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 42
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 43 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 43
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 44 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 44
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 45 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 45
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 46 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 46
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 47 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 47
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 48 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 48
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 49 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 49
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 50 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 50
      Case 2:15-cv-01330-RSL Document 50 Filed 12/20/18 Page 51 of 51




DECL. OF JOHN H. JAMNBACK IN SUPPORT OF
O’BEIRNE’S MOTION TO COMPEL
NO. 2:15-cv-01330-RSL – Page 51
